t c memo united_states tax_court daniel j and brenda j stadnyk petitioners v commissioner of internal revenue respondent docket no filed date michael d kalinyak for petitioners alisha m harper for respondent memorandum findings_of_fact and opinion goeke judge the issue for decision arises from petitioner wife’s receipt of settlement proceeds of dollar_figure respondent determined a deficiency of dollar_figure for and an accuracy- related penalty of dollar_figure under sec_6662 the issues for decision are whether petitioners may exclude the settlement proceeds received by petitioner wife from their gross_income pursuant to sec_104 we hold the settlement award is gross_income and not excludable and whether petitioners are liable for an accuracy-related_penalty under sec_6662 for their failure to report the settlement proceeds we hold they are not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in kentucky on date petitioners purchased a used geo storm from nicholasville road auto sales inc nicholasville auto for their son for dollar_figure petitioner wife tendered two checks to nicholasville auto in partial payment for the car check no for dollar_figure and check no for dollar_figure from a checking account with bank one kentucky n a bank one petitioner husband had visited nicholasville auto on multiple occasions to search for a used car for his son on one visit to the dealership petitioner husband attempted to test drive the geo 1unless otherwise indicated all section references are to the internal_revenue_code storm but it was not running petitioner husband returned to the dealership and a salesman informed him that the car had been repaired petitioner husband test drove the car around the lot found that it was working and decided to purchase the car unfortunately the car broke down within minutes of leaving nicholasville auto approximately miles from the dealership petitioners had the car repaired at a cost of dollar_figure petitioners attempted to contact nicholasville auto about the geo storm however their calls were ignored placed on hold for long periods of time and not returned because of their dissatisfaction with the car petitioner wife contacted bank one to place a stop payment order on the dollar_figure check the stop payment order indicated dissatisfied purchase as the reason for the stop payment order after the stop payment order bank one incorrectly stamped the check nsf for insufficient funds and returned the check to nicholasville auto on date nicholasville auto filed a criminal complaint against petitioner wife for issuing and passing a worthless check in the amount of dollar_figure at approximately p m on date officers of the fayette county sheriff’s department arrested petitioner wife at her home in the presence of her husband her daughter and a family friend petitioner wife was taken to the fayette county detention center she was handcuffed photographed and confined to a holding area at approximately p m petitioner wife was handcuffed and transferred to the jessamine county jail where she was searched via pat-down and with the use of an electric wand she was required to undress to her undergarments remove her brassiere in the presence of police officers and wear an orange jumpsuit petitioner wife was released on bail at approximately a m on date on date petitioner wife was indicted for theft by deception over dollar_figure as a result of the returned check marked for insufficient funds these charges were subsequently dropped petitioner wife did not suffer any physical injury as a result of her arrest and detention except that she was physically restrained against her will and subjected to police arrest procedures petitioner wife has stated that she was not grabbed jerked around bruised or physically harmed as a result of her arrest or detention petitioner wife visited a psychologist approximately eight times over months as a result of this incident the costs of these visits were covered by petitioner wife’s insurance and employer she did not have any out-of-pocket medical_expenses for physical injury or mental distress suffered as a result of her arrest and detention on date petitioner wife filed a complaint against j r maze the sole owner of nicholasville auto nicholasville auto and bank one on date she filed a first amended complaint she alleged that bank one breached a fiduciary duty_of care owed to her by improperly and negligently marking check no nsf for insufficient funds the first amended complaint alleges damages against bank one as follows including but not limited to nominal damages compensatory_damages and special damages including but not limited to attorney’s fees to defend lost time and earnings mortification and humiliation inconvenience damage to reputation emotional distress mental anguish and loss of consortium as against j r maze and nicholasville auto the first amended complaint seeks the above damages in addition to punitive_damages for their actions relating to alleged fraudulent misrepresentations relating to the condition of the geo storm and filing the criminal case against petitioner wife the first amended complaint bases its claim for damages against j r maze and nicholasville auto on the following counts malicious prosecution abuse of process false imprisonment defamation and outrageous conduct the first amended complaint repeats and incorporates by reference these allegations with respect to bank one on date petitioner wife entered into a mediation agreement with bank one under which bank one agreed to pay petitioner wife the sum of dollar_figure in settlement of the complaint against it and to provide a letter of apology to petitioner wife petitioner wife agreed to the dismissal of her complaint against bank one on date bank one issued a check to petitioner wife for dollar_figure on date petitioner wife’s complaint against bank one was dismissed with prejudice pursuant to an agreed order petitioner wife’s claims against j r maze and nicholasville auto had been dismissed with prejudice pursuant to an agreed order entered on date there is no information in the record relating to the terms of the agreed order dismissing the counts against nicholasville auto or j r maze during the mediation discussions petitioner wife’s attorney informed petitioners that the settlement proceeds would not be taxed the mediator and the attorney for bank one also stated that the settlement proceeds would not be subject_to federal_income_tax petitioner husband prepared petitioners’ form_1040 u s individual_income_tax_return as he had done for over years using a commercial tax software program petitioner husband understood that settlement proceeds were not taxable and was not aware that a distinction was made for tax purposes for different types of settlements petitioners did not obtain any professional tax_advice beyond the statements made by their attorney the mediator and the attorney for bank one regarding whether or not the settlement proceeds were taxable petitioner wife received form 1099-misc miscellaneous income from bank one reporting the payment of the dollar_figure settlement for the tax_year petitioners did not report the settlement proceeds on their tax_return respondent issued a notice_of_deficiency to petitioners on date determining that for their tax_year petitioners were liable for a tax_deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 of dollar_figure i settlement proceeds opinion the issue for decision requires an analysis of whether the settlement proceeds petitioner wife received qualify for the statutory exclusion_from_gross_income under sec_104 except as otherwise specifically provided gross_income includes all income from whatever source derived sec_61 sec_61 is broadly construed conversely statutory exclusions from income such as sec_104 are narrowly construed 515_us_323 sec_104 excludes from gross_income damages received on account of personal physical injury or physical sickness in order to qualify for income exclusion under sec_104 taxpayers must satisfy a two-prong test the underlying cause of action giving rise to the settlement award must be based upon tort or tort type rights and the damages must be received on account of personal physical injuries or physical sickness sec_104 commissioner v schleier supra pincite sec_1_104-1 income_tax regs the small_business job protection act of publaw_104_188 sec 110_stat_1838 amended sec_104 to require that personal injuries or sickness be physical for the taxpayer to qualify for the sec_104 income exclusion for purposes of sec_104 emotional distress is not treated as a physical injury or physical sickness except for damages not in excess of the cost of medical_care attributable to emotional distress sec_104 flush language damages received in settlement of economic rights arising out of a contract are not excludable under sec_104 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir 98_tc_1 the parties dispute whether the settlement proceeds satisfy either prong of this two-part test where damages are received pursuant to a settlement agreement the tax consequences of the settlement depend on the nature of the claim that was the basis for the settlement rather than the validity of the claim 504_us_229 robinson v commissioner supra pincite the determination of the nature of the underlying claim is a factual one and is generally made by reference to the settlement agreement considered in the light of the facts and circumstances surrounding the settlement robinson v commissioner supra pincite knoll v commissioner tcmemo_2003_277 when the settlement agreement allocates the damage award to the underlying claims that allocation is generally binding for tax purposes to the extent the parties entered into the agreement in an adversarial context at arm’s length and in good_faith 87_tc_1294 affd 848_f2d_81 6th cir when the settlement agreement lacks express language that identifies the basis for the settlement award the court considers the details surrounding the underlying proceedings the allegations in the complaint the arguments made by the parties and the settlement discussions between the parties robinson v commissioner supra pincite threlkeld v commissioner supra the most important factor in determining the nature of the claim is the intent of the payor in making the payment stocks v commissioner supra pincite a the nature of petitioner wife’s claims the first requirement for the sec_104 income exclusion is the existence of a claim based upon tort or tort type rights the term tort has been defined broadly as a civil wrong other than breach of contract for which a remedy may be obtained usu in the form of damages or a breach of a duty that the law imposes on persons who stand in a particular relation to one another black’s law dictionary 8th ed the limitation of the exclusion to claims arising in tort or tort type rights necessitates a consideration of state law threlkeld v commissioner supra pincite6 state law determines whether the nature of the legal claim is a tort or tort type right and federal_law controls the federal tax consequences bland v commissioner tcmemo_2000_98 the parties disagree as to what legal claims petitioner wife asserted against bank one and whether the asserted claims were based on tort or tort type rights the mediation agreement did not state the basis for the award or allocate the award in any way the record does not contain any information concerning the mediation process to assist us in determining the basis of the mediation award rather the parties focus on petitioner wife’s allegations in her complaint respondent contends that the only claim that petitioner wife asserted against bank one was for breach of a fiduciary duty_of care based on its erroneous marking of the dollar_figure check for insufficient funds petitioners contend that the settlement proceeds were paid on account of petitioner wife’s physical restraint and detention which constituted the tort of false imprisonment as respondent points out petitioner wife asserted only one count against bank one alone however petitioner wife asserted numerous counts against codefendants j r maze and nicholasville auto including false imprisonment malicious prosecution abuse of process and defamation the first amended complaint specifically repeats and incorporates by reference each of these counts against bank one this incorporation by reference is sufficient for us to find that petitioner wife alleged a claim of false imprisonment against bank one although petitioners rely heavily on the false imprisonment claim to support the applicability of sec_104 petitioner wife also alleged the torts of negligence and breach of fiduciary duty against bank one respondent characterizes those claims as based on contract under state law citing bank of louisville royal v sims s w 2d ky ct app however it is not as clear as respondent would have us believe that a lawsuit arising from a bank and customer relationship is based on contract alone the kentucky banking statute recognizes elements of both contract and tort in the bank-depositor relationship see bullitt county bank v publishers printing co s w 2d ky ct app the banking statute imposes a duty on banks to exercise good_faith and ordinary care in handling customer accounts a duty which inherently incorporates common_law rules of negligence pulliam v pulliam s w 2d ky ct app the remedy for a breach of a duty imposed by law is not necessarily confined to a contract claim am natl bank v morey s w ky ct app specifically morey recognizes that a bank customer may have a tort claim for a wrongful dishonor of a check id negligence in the performance of a contract can give rise to a tort where the negligence breached a duty owed by the defendant independent of the contract mims v w -s agency inc s w 3d ky ct app petitioner wife had a right under the state banking statute to stop payment on the check see ky rev stat ann sec_355 lexisnexis thus bank one owed petitioner wife certain duties imposed under the state banking statute negligence in the performance of those duties could give rise to a tort claim sufficient to satisfy the first prong of the sec_104 income exclusion respondent contends that bank one’s liability to petitioner wife is based on ky rev stat ann sec_355 lexisnexis that section provides a cause of action by a customer against a bank that wrongfully dishonors the customer’s check the statute does not specify a theory for a bank’s liability for wrongful dishonor see also u c c sec official comment recognizing dishonor may be based on contract tort or both courts have recognized that a depositor’s claim for wrongful dishonor of a check may give rise to a cause of action in contract or tort or both schwartz annotation liability of bank to depositor for dishonoring a check a l r thus this statute does not provide conclusive support for respondent’s characterization of petitioner wife’s complaint against bank one as a contract claim moreover neither the complaint nor the first amended complaint cites this statute as the basis for petitioner wife’s cause of action against bank one wrongful dishonor occurs when a bank refuses to pay a check drawn upon it by a customer with sufficient funds to cover the check by placing a stop payment order petitioner wife asked bank one not to honor the dollar_figure check the similarity between bank one’s failure to adhere to the stop payment order and a wrongful dishonor is that bank one’s mistake exposed petitioner wife to arrest and prosecution ky rev stat ann sec_355 specifically recognizes that a wrongful dishonor may proximately cause the customer’s arrest which is a reasonably foreseeable consequence of the wrongful dishonor thus it recognizes that while bank one may not have initiated the criminal action against petitioner wife its handling of the dollar_figure check may have proximately caused her arrest it is incorrect to characterize petitioner wife’s complaint against bank one as a contract claim or merely a dispute over the wrongful dishonor of a check rather petitioner wife decided to sue bank one because of the ordeal she suffered as a result of her arrest and detention petitioner wife did not suffer an economic loss from bank one’s alleged mishandling of her check she did not sue bank one to recover on economic rights arising from a contract with bank one petitioner wife sought damages against bank one that resulted from her arrest detention and indictment she alleged damages associated with tort type rights emotional distress mental anguish mortification humiliation and damage to reputation although bank one did not initiate the criminal proceedings against petitioner wife the erroneous marking of the check for insufficient funds precipitated the arrest bank one entered into the settlement agreement with an intent to resolve claims for tort type rights accordingly we find that petitioner wife received the settlement for claims based on tort or tort type rights b physical injury or physical sickness the second requirement for income exclusion under sec_104 is that the settlement proceeds be paid on account of physical injury or physical sickness congress amended sec_104 in to distinguish between physical injuries and nonphysical injuries and specifically limited the availability of the sec_104 income exclusion to physical injuries for payments made after date the amendment overruled court decisions that exempted payments for nonphysical injuries from gross_income h conf rept pincite 1996_3_cb_741 before the amendment the court_of_appeals for the sixth circuit to which this case is appealable held that damages received on account of a personal nonphysical injury were excludable under sec_104 see 848_f2d_81 6th cir the terms physical injuries and physical sickness do not include emotional distress except for damages not in excess of the cost of medical_care attributable to emotional distress sec_104 flush language petitioner wife has admitted that she did not suffer physical harm during the course of her arrest and detention she was not grabbed jerked around or bruised rather petitioners argue that physical restraint and detention constitute a physical injury for purposes of sec_104 petitioners contend that a person does not have to be cut or bruised for physical injury to occur under tort law physical restraint and physical detention are not physical injuries for purposes of sec_104 being subjected to police arrest procedures may cause physical discomfort however being handcuffed or searched is not a physical injury for purposes of sec_104 nor is the deprivation of personal freedom a physical injury for purposes of sec_104 physical injury is not required for the tort of false imprisonment to occur kentucky courts define false imprisonment as any deprivation of the liberty of one person by another or detention for however short a time without such person’s consent and against his will whether done by actual violence threats or otherwise grayson variety store inc v shaffer s w 2d ky ct app the tort of false imprisonment protects personal_interest in freedom from physical restraint such an interest is in a sense a mental one banks v fritsch s w 3d ky ct app injury from false imprisonment is in large part a mental one where the plaintiff can recover for mental suffering and humiliation id pincite the alleged false imprisonment against petitioner wife did not cause her to suffer physical injury as required for relief under sec_104 it seems likely as petitioners contend that bank one agreed to pay the dollar_figure settlement to compensate for the ordeal that petitioner wife suffered as a result of her arrest detention and indictment the damages sought by petitioner wife against bank one are stated in terms of recovery for nonphysical personal injuries emotional distress mortification humiliation mental anguish and damage to reputation these types of injuries are not excludable under sec_104 see sanford v commissioner tcmemo_2008_158 settlement award for emotional distress relating to sexual harassment and discrimination claims is not excludable polone v commissioner tcmemo_2003_339 settlement award for defamation claim is not excludable affd 505_f3d_966 9th cir venable v commissioner tcmemo_2003_240 settlement payment for mental anguish and loss of reputation relating to malicious prosecution claim is not excludable affd 110_fedappx_421 5th cir petitioner wife did not experience a physical injury as required for relief under sec_104 for this reason the settlement proceeds were not excludable from income under sec_104 c sixteenth_amendment and sec_61 arguments in the alternative petitioners argue that settlement proceeds for personal injuries are not gross_income within the meaning of sec_61 where a the settlement was not paid for lost earnings and b petitioners were not enriched by the settlement petitioners further argue that sec_104 conflicts with sec_61 and violates the sixteenth_amendment to the extent that it taxes compensatory_damages received for personal injuries petitioners’ arguments are similar to those previously rejected see 493_f3d_170 d c cir ballmer v commissioner tcmemo_2007_295 gross_income includes all economic gains not otherwise exempted 543_us_426 thus petitioner wife’s settlement award for personal injury is gross_income under sec_61 sec_104 does not conflict with sec_61 by subjecting damage awards for nonphysical personal injury to tax as this court has explained in ballmer for the flush language of sec_104 to make sense defining emotional distress as a nonphysical injury the definition of gross_income in sec_61 must first include damages for nonphysical injuries sec_104 does not conflict with sec_61 moreover petitioners’ argument with respect to the unconstitutionality of sec_104 is without merit see murphy v irs supra pincite ballmer v commissioner supra in murphy the court_of_appeals examined at length the constitutionality of taxing damage awards for nonphysical personal injuries the court held that the taxation of awards received for personal nonphysical injury was within the power of congress and that such a tax was not subject_to the apportionment requirement and was uniform we see no reason to revisit this issue here see hawkins v commissioner tcmemo_2007_286 ii sec_6662 penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for substantial_understatement_of_income_tax for the tax_year sec_6662 and b imposes a 20-percent penalty on an underpayment_of_tax that results from a substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the sec_6662 penalty is inapplicable to the extent the taxpayer had reasonable_cause for the understatement and acted in good_faith sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the relevant facts and circumstances sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all the facts and circumstances including the experience knowledge and education of the taxpayer id generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 petitioners relied on statements made by their attorney bank one’s attorney and the mediator during the course of the mediation conference that the settlement award would not be subject_to federal_income_tax the mediation agreement did not contain any statements with respect to the tax treatment of the settlement petitioners did not seek additional advice regarding the proper tax treatment of the settlement after receiving the form 1099-misc from bank one reporting the dollar_figure settlement award petitioners received unsolicited advice from three separate and independent individuals that the settlement would not be taxed at least two of those individuals were disinterested parties with no relationship with petitioners this advice confirmed petitioners’ previous understanding of the taxation of settlement awards although none of those individuals had specialized knowledge in tax law they were experienced in personal injury lawsuits and settlements petitioners acted reasonably and in good_faith when following their advice and preparing their own return as they have done for over years we find that reasonable persons could disagree as to whether additional advice was required in this instance the receipt of form_1099 should not preclude a finding of reasonable_cause see kidd v commissioner tcmemo_2004_135 sec_1_6662-3 income_tax regs accordingly we find that petitioners are not liable for the sec_6662 penalty on the basis of the foregoing decision will be entered for respondent as to the deficiency and for petitioners as to the penalty
